ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of JOHN H. SCHUNKE, JR., of CLIFTON, who was admitted to the bar of this State in 1981, and good cause appearing;
It is ORDERED that the petition is granted, and JOHN H. SCHUNKE, JR., is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that the Attorney Trustees appointed for the protection of the assets and files of the law practice of JOHN H. SCHUNKE, JR., shall make the appropriate disbursements from respondent’s accounts to those clients and other persons who can be located and whose funds can be identified, and at the conclusion of the trusteeship, the funds remaining, if any, shall be transferred to the Superior Court Trust Fund, where they shall remain restrained from disbursement pending the further Order of this Court, for good cause shown; and it is further
ORDERED that JOHN H. SCHUNKE, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOHN H. SCHUNKE, JR., comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.